        Case 3:20-cv-00282-BSM Document 12 Filed 11/16/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                  PLAINTIFF

v.                       CASE NO. 3:20-CV-00282-BSM

SANDY EDWARDS, et al.                                               DEFENDANTS

                                   JUDGMENT

      Consistent with the order entered on this date, Barron’s complaint is dismissed

without prejudice.

      IT IS SO ORDERED this 16th day of November, 2020.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
